DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11/15/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, the structural relationship and association between the “sleeve for the packaging bag according to claim 1, the sleeve for being provided inside a bag body” and the “sleeve provided in the bag body” (previously set forth in claim 1) has not been defined.  For examination, the “sleeve” in claim 11 will be considered as the same “sleeve” previously set forth in claim 1.
	Claims that have not been specifically mentioned are rejected since they depend from a claim that has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Document No. 2010-280098 to Taguchi (previously cited) and Patent Application Publication No. 2002/0076471 to Olsson (previously cited).
Regarding claims 1 and 11, Taguchi discloses packaging bag (F) comprising: a bag body (f), a sleeve (2) provided in the bag body, and a bonding part (side regions r; Fig. 8(b)) bonding the bag body and the sleeve, wherein the sleeve is configured to be deformed from a flat shape (Fig. 10) into a rectangular tubular shape such that a box shape is imparted to the bag body (Fig. 2); the sleeve contains polyolefin (encompassed by the heat sealing agent of the sleeve; lines 493-497 and 534-539), a sleeve surface of the sleeve includes: a first portion in which a first crease is formed (Figs.  9), the first crease extending over a total length of the sleeve in a height direction of the sleeve when the sleeve is formed in the rectangular tubular shape (Figs. 2 and 3), and the first crease configured to form each of four corners of the sleeve when the sleeve is formed in the rectangular tubular shape (Figs. 2 and 3); a second portion in which a second crease is formed (Fig. 9), the second crease extending over the total length of the sleeve in the height direction of the sleeve when the sleeve is formed in the rectangular tubular shape (Figs. 2 and 3), and the second crease configured to form each of two corners when the sleeve is formed in the flat shape (Figs. 9 and 10); and a third portion other than the first portion and the second portion (Fig. 9), the first portion and the second portion being adjacent to each other in a circumferential direction of the sleeve when the sleeve is formed in the rectangular tubular shape (Figs. 2 and 3), the bonding part (side regions r) is provided at each of positions sandwiching the second crease in the second portion of the sleeve surface (Fig. 8(b)).  To the degree the claim sets forth the metes and bounds of the “first portion”, Taguchi discloses a first portion of the sleeve surface is provided with no bonding part (non-seal portions m and n; Fig. 8(b)) bonding the bag body and the sleeve.
However, Taguchi does not disclose the sleeve further contains a filler.  Olsson teaches that it is known in the art of stand-up packaging to provide a filler (paragraphs [0041]-[0049]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a filler in the sleeve of Taguchi, as in Olsson, in order to permit the material to decompose faster.
Regarding claims 2 and 12, Olsson teaches that it is known to provide a filler that is more than 30% (paragraph [0047]) by weight (paragraph [0045]).  Therefore, providing a filler in the sleeve of Taguchi, as in Olsson and discussed above, meets the recitation “a content of the filler is 20% by mass or more, based on a total mass of the sleeve.”
Regarding claims 4 and 14, Olsson discloses the filler is calcium carbonate or talc (paragraph [0043]).  Therefore, providing a filler in the sleeve of Taguchi, as in Olsson and discussed above, meets the recitations “the filler contained in the sleeve is calcium carbonate or talc” and “the filler is calcium carbonate or talc.”
Regarding claim 9, Taguchi discloses the claimed invention, except for polypropylene ad polyethylene being used as the polyolefin for the sleeve.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use polypropylene and polyethylene as the polyolefin for the sleeve in Taguchi, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter obvious design choice.
Regarding claim 10, Taguchi discloses the bonding part (side regions r) is provided apart from the second crease in the second portion of the sleeve surface (Fig. 8(b)).
Regarding claim 13, Taguchi discloses a first crease (Fig. 9) configured to assist in folding the sleeve (2) into a rectangular tubular shape is formed on a sleeve surface (Figs. 2 and 3).
Regarding claim 15, Taguchi discloses the sleeve (2) is configured to have a tubular shape (Fig. 9) and impart a three-dimensional shape to the bag body (Figs. 2 and 3), which meets the structure implied by the functional recitation “and make the packing bag self-standing and stackable.”
Regarding claim 16, Taguchi discloses the sleeve (2) is configured to be bonded to the bag body (f) by a bonding part (side regions r), the bonding part configured to bond the sleeve to an inner face of the bag body and being provided at a portion other than a portion along a first crease (Fig. 8(b)), which meets the structure implied by the functional recitation “assists in folding the sleeve into a rectangular tubular shape.”
Regarding claim 17, Taguchi discloses the sleeve (2) is configured to be bonded to the bag body (f) by the bonding part (side regions r), the bonding part provided along a second crease (Fig. 8(b)), which meets the structure implied by the functional recitation “assists in folding the sleeve into a flat shape at each of positions sandwiching the second crease.”

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, and 9-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734